                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FIRST HOME BANK,                                    Case No. 18-cv-02426-HSG
                                   8                     Plaintiff,                          JUDGMENT AGAINST DEFENDANT
                                                                                             DVG RESOURCES, INC.
                                   9              v.

                                  10     DVG RESOURCES, INC., et al.,
                                  11                     Defendants.

                                  12          On February 1, 2019, the Court granted Plaintiff First Home Bank’s motion for default
Northern District of California
 United States District Court




                                  13   judgment against Defendant DVG Resources, Inc. (“DVG”). See Dkt. No. 43.

                                  14          Under Federal Rule of Civil Procedure 54(b), “when multiple parties are involved, the

                                  15   court may direct entry of a final judgment as to one or more, but fewer than all, . . . parties only if

                                  16   the court expressly determines that there is no just reason for delay.”

                                  17          DVG has not participated in this action. Its sole shareholder, Defendant Robert Kaleta, has

                                  18   not participated in this action since filing an answer in which he claimed that DVG had been

                                  19   dissolved. See Dkt. No. 14 ¶ 2.

                                  20          The Court finds that there is no just reason to delay entering final judgment as to DVG.
                                       Accordingly, the Court enters judgment as follows:
                                  21
                                              A judgment in favor of FIRST HOME BANK and against DVG RESOURCES, INC. shall
                                  22
                                       be entered in the amount of $262,734.78 in damages and $8,554.94 in attorneys’ fees and costs.
                                  23
                                              JUDGMENT IS SO ENTERED.
                                  24
                                       Dated: 2/11/2019
                                  25
                                                                                         ______________________________________
                                  26
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge

                                  28
